DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Election/Restrictions

Claim  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Gang Fu et.al. [WO2021098223A1].
Regarding claims 1, Fu teaches a neodymium-iron-boron permanent magnet with the content of praseodymium and gallium at the same time to improve the coercivity [Section 0005]. Fu’s alloy composition of neodymium-iron-boron magnet material includes R': 29.5% to 32%, where R' is a rare earth element Including Pr and Nd [Section 0006]. Fu also teaches R' preferably includes RH, which is a heavy rare earth element, of one or more of Dy and/or Tb and the mass ratio of the RH and the R' is 0-0.07% [Section 0015]. This composition of R’ and RH meets the first part of the compositional limitations of claim 1 “[mHR (1-m) (pr25Nd75)]x” a rare earth element including Pr and Nd with where x = 29.05-30.94 (composition of R’+RH), and m = (0.02-0.05) and (1-m)= (0.98-0.95) has similar mass ratio of HR (m) and R’(1-m) and HR is Dy and/or Tb. 
Fu’s magnet alloy also contains Ga with a composition of 0.25- 0.36 [0020] and B with a composition of 0.9-1 [0021] and Fe as a balance where composition of Fe is 64-69. Fu further teaches addition of few element as Co with a composition of 0.5-2 [0030], Cu with a composition of 0.1-0.8 [0024],  Al with a composition of <1 [0026],  Zr with a composition of <0.4 [0028] and Mo with a composition of <0.1 [0035]. Therefore total amount of Fu’s other metallic alloy is M is 0.75-4.3. 
The alloy composition of Fu’s NdFeB permanent magnet as disclosed and those recited in the instant claims 1 are summarized in the following table. For comparison the composition Formula I of claim 1 has been simplified and composition of similar material  has been calculated from the formula and other recited ranges. 
material
From instant Claim 1
(calculated)
From Karabin
(wt%)
Within range
(wt%)
HR
0.58- 1.547
HR : 1-2.5 [0016]
Tb: 0.5-2 [0017]
Dy: 0.1-1 [0018]
Overlapping
Pr25Nd75
28.469-29.393
29.5 -32 [0006]
Merely close
Fe
66.23-68.25
64-69  [0009]
Overlapping
M  at least one selected from Co, Cu, Ti, Al, Nb, Zr, Ni, W and Mo
0.995-3.493
0.75-4.3 (calculated total value from minimum nad maximum range of each of Co, Cu, Al, Zr, and Mo)

Ga
0.114-0.375
0.25- 0.36 [0020]
Within the range
In
0.028-0.125
----

Sn
0.022-0.100;
----

B
0.866-1
0.9-1 [0021]
Within the range


Fu further teaches that the NdFeB magnet material includes other common elements in the field, such as one or more of In, Sn, Zn, V, Cr, Mo, Ta, Hf and W [0033] but does not mention the amount of these composition.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have an composition selected from the range of Fu to produce NdFeB permanent magnet, because the ranges disclosed by the prior art are within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Merkling Sally can be reached on (571)2726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736